I am not willing to assent to the view that a city zoning board may deny to a landowner the right to devote his property to business uses where it has been so used prior to the passage of the zoning ordinance. It may be that zoning ordinances which prohibit the right to erect business structures in purely residential neighborhoods should be upheld, but where a neighborhood already has a business building located therein, I think no board should have the power to compel the discontinuance of such use for reasons aesthetic or otherwise. To me this seems an unreasonable exercise of the police power.